NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT ADAM McGUFFEY,                           No. 18-15320

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00356-MMD-
                                                VPC
 v.

TRAVIS BENNETT; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted November 27, 2018**

Before:       CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Former Nevada state prisoner Robert Adam McGuffey appeals pro se from

this district court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims. We review de novo questions of our own jurisdiction. Hunt v. Imperial

Merchant Servs., Inc., 560 F.3d 1137, 1140 (9th Cir. 2009). We dismiss the appeal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as moot.

      McGuffey sought only injunctive relief in his complaint. On June 7, 2018,

this court received a notice from McGuffey indicating that he had been released

from prison and was on parole. Because McGuffey is no longer incarcerated, this

appeal is moot. See Am. Cas. Co. of Reading, Pa. v. Baker, 22 F.3d 880, 896 (9th

Cir. 1994) (a case is moot when there is no longer a present controversy as to

which effective relief can be granted); see also Alvarez v. Hill, 667 F.3d 1061,

1064 (9th Cir. 2012) (“An inmate’s release from prison while his claims are

pending generally will moot any claims for injunctive relief” (citation and internal

quotation marks omitted)).

      DISMISSED.




                                          2